DETAILED ACTION
	This office action is in response to the amendment filed June 04, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 10-12, and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hansen et al. (Hansen) (Patent/Publication Number US 6,306,031) in view of Atwell (Patent/Publication Number 10,669,917).
	Regarding claims 10 and 14, Hansen discloses a firefighting vehicle (10), having a body and a highest point on the body (24, 26) (See Figure 1), and having an internal combustion engine that produces a hydrocarbon exhaust stream that exits an exhaust pipe to the atmosphere when the engine is running (e.g. See col. 3, lines 34-45), the operation of said engine being necessary when the vehicle is fighting a fire (e.g. See col. 3, lines 45-65), wherein the improvement comprises: when the vehicle is indoors fighting a fire, a conduit (20, 22, 40, 80, 82) is provided to capture the exhaust stream from the exhaust pipe (16) and conduit (20, 22, 40, 80, 82)  has an exhaust port that extends above the highest point of the vehicle, and the exhaust port vents the exhaust stream to the atmosphere above the highest point of the vehicle on the body (See Column 4, lines 5-15; The flexible hose 20 may include non-flexible portions, if desired. It is noted that the coupling 18 may be merely the end portion of the hose 20. The hose 20 is preferably constructed of a two layer material, including an abrasion resistant outer layer and silicon based inner layer for heat resistance, and further including an internal spiral wire. The other end of the hose 20 is connected to a telescoping assembly 84. The telescoping assembly is aligned with the vehicle 10 and includes multiple tubular members 22, 40, 80, and 82.) (e.g. See col. 3, lines 34-67; col. 4, lines 1-43).  However, Hansen fails to disclose a conduit is provided to capture the exhaust stream from the exhaust pipe outdoors.
	Atwell teaches a vehicle (30), having a body and a highest point on the body (24) (See Figure 1), and having an internal combustion engine (16) that produces a hydrocarbon exhaust stream that exits an exhaust pipe to the atmosphere when the engine is running (e.g. See col. 3, when the vehicle is outdoors, a conduit (11, 20, 21, 22) is provided to capture the exhaust stream from the exhaust pipe (34) and conduit (11, 20, 21, 22)  has an exhaust port (22) that extends above the highest point of the vehicle (24), and the exhaust port vents the exhaust stream to the atmosphere above the highest point of the vehicle on the body (See Column 4, lines 32-40; The first stack section 20 preferably defines a reduced diameter or "necked-down" terminal end 24 to enable the first stack section to be removable attached to a second stack section 21 by sliding the end of stack section 21 over the necked down terminal end 24. Similarly, second stack section 21 preferably defines a necked down terminal end 24 to facilitate attachment of the terminal stack section 22 to the second stack section 21.) (e.g. See col. 3, lines 1-67; col. 4, lines 1-50).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made, to use a firefighting vehicle having a conduit is provided to capture the exhaust stream from the exhaust pipe outdoors, of Hansen, as taught by Atwell for the purpose of discharging the exhaust gas from an internal combustion engine to the atmosphere, so as to remove the exhaust gas from a working station, and further improve the performance of the engine, since the use thereof would have been routinely practiced by those with ordinary skill in the art to maintain high purification efficiency of an exhaust gas system. 
	Regarding claim 11, Atwell further discloses wherein the outboard end of the conduit is attached to the top of the firetruck body (See Column 3, lines 34-40; As also seen in FIG. 1, the first stack section 20 is preferably equipped with a pair of tensioning members embodied as shock cords 28, 28 that can be attached to the RV 30 in any suitable manner. The shock cords 28, 28 serve to stabilize the stack sections 20, 21, 22 against wind and other forces that might tend to change the orientation of the stack sections 20, 21, 22 relative to the RV 30 and also to reduce vibration noises from the flow of exhaust gases through the stack sections.) (e.g. See col. 3, lines 1-67).
	Regarding claim 12, Atwell further discloses wherein the outboard end of the conduit is temporarily attached to the top of the firetruck body, at least while the motor is running and the firetruck outdoor and fighting a fire (e.g. See col. 3, lines 1-67; col. 4, lines 1-50).

Response to Arguments
	Applicant’s arguments filed June 04, 2021 have been fully considered but they are not completely persuasive.  Claims 10-14 are pending.
	 Applicant’s cooperation in explaining the claims subject matter more specific to overcome the claim rejection is appreciated.  
	Applicant’s arguments with respect to claims 10-14 have been considered but are moot in view of the new ground(s) of rejection as discussed above.
	Applicant’s amendment (Claims 10-14) necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL See MPEP § 706.07(a).   Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for response to this final action is set to expire THREE MONTHS from the date of this action.  In the event a first response is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date 

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims; and also to overcome the claim objections set forth in this Office action, such as to overcome the rejection(s) under 35 U.S.C. 101, and 112 2nd paragraph (If Needed).
	Since allowable subject matter has been indicated, applicant is encouraged to submit Final Formal Drawings (If Needed) in response to this Office action.  The early submission of formal drawings will permit the Office to review the drawings for acceptability and to resolve any informalities remaining therein before the application is passed to issue.  This will avoid possible delays in the issue process.

Prior Art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of four patents:
	Frink et al. (Pat. No. 7273413), Nordin et al. (Pat. No. 5518447), Powell et al. (Pat. No. 2011/0265449), and Umiastowski et al. (Pat. No. 7213847), all discloses an exhaust gas purification for use with an internal combustion engine. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner Binh Tran whose telephone number is (571) 272-4865.  The examiner can normally be reached on Monday-Friday from 8:00 a.m. to 4:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Mark Laurenzi, can be reach on (571) 270-7878.   The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300 for regular communications and for After Final communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Binh Q. Tran
/BINH Q TRAN/Primary Examiner, Art Unit 3748                                                                                                                                                                                                        September 10, 2021